974 So. 2d 624 (2008)
La Glenda REED, Appellant,
v.
Archie GILES, Appellee.
No. 4D07-2462.
District Court of Appeal of Florida, Fourth District.
February 27, 2008.
La Glenda Reed, Blythe, California, pro se.
*625 No brief filed for appellee.
PER CURIAM.
La Glenda Reed, the appellant, seeks review of a trial court order denying her motion to dissolve a permanent injunction against domestic violence. Courts have broad discretion regarding injunctions. Miguez v. Miguez, 824 So. 2d 258 (Fla. 3d DCA 2002) (citing Wise v. Schmidek, 649 So. 2d 336, 337 (Fla. 3d DCA 1995)). Reed has failed to demonstrate that there was an abuse of discretion. Miguez, 824 So.2d at 258 (citing Applegate v. Barnett Bank of Tallahassee, 377 So. 2d 1150 (Fla.1979)). We therefore affirm.
Affirmed.
KLEIN, HAZOURI and DAMOORGIAN JJ., concur.